Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 8/25/2022.
Claim(s) 1-10 is/are pending.
Applicant’s addition of new claim(s) 7-10 is acknowledged.
Claim(s) 1-6 is/are amended.	
Response to Arguments
Applicant’s arguments, pgs. 9-11, filed 8/25/2022 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. 
Specification
Specification corrections have been approved. Specification objections of the most recent Office action have been removed.
Claim Objections
Claim corrections have been approved. Claim objections of the most recent Office action have been removed.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2020/0031345 A1), hereafter referred to as Yamada.
Regarding claim 1, Yamada teaches an automatic transmission control method comprising: 
detecting a vehicle speed of a vehicle using a vehicle speed sensor (“vehicle speed sensor 12 detects the travel speed Vs of the own vehicle (vehicle speed) and outputs a signal representing the detected vehicle speed Vs”, para. 0036, Fig. 1),
selectively executing either an upshift or a downshift of an automatic transmission provided in a power transmission path from an engine to a drive wheel using at least one electronic controller upon determining a first condition is met during a constant speed travel control that converges the vehicle speed detected by the vehicle speed sensor to a target vehicle speed (“constant-speed-travel control is one type of cruise control (CC) and automatically causes the own vehicle to travel at the target vehicle speed Vset”, para. 0044, “engine ECU 20 can change the torque (power) generated by the internal combustion engine 22 by driving the engine actuators 23. The engine ECU 20 can control the gear stage (gear ratio) of the automatic transmission 24 on the basis of “upshift lines and downshift lines” previously set for the vehicle speed Vs and the throttle valve opening”, para. 0051), and 
upon determining a second condition is met after the upshift or the downshift during the constant speed travel control, continuously executing either the upshifts or the downshifts of the automatic transmission, while limiting a number of the upshifts or the downshifts being continuously executed (“Step 325: the CPU transmits to the engine ECU 20 a signal for prohibiting the above-described normal gear shift control”, para. 109, Fig. 3, “at time t4, when the period of time ts becomes equal to the 6th-gear corresponding time Tth6, the DSECU downshifts the gear stage of the automatic transmission 24 from the 6th gear (current gear stage) to the 5th gear (see step 345 and step 350)”, para. 0132, Fig. 4).

Regarding claim 6, Yamada teaches an automatic transmission control device comprising: 
a vehicle speed sensor configured to detect a vehicle speed of a vehicle equipped with the automatic transmission control device and an automatic transmission provided in a power transmission path from an engine to a drive wheel (“vehicle speed sensor 12 detects the travel speed Vs of the own vehicle (vehicle speed) and outputs a signal representing the detected vehicle speed Vs”, para. 0036, Fig. 1); and 
at least one electronic controller configured to execute either an upshift or a downshift of an automatic transmission upon determining a first condition is met during constant speed travel control that converges the vehicle speed detected by the vehicle speed sensor to a target vehicle speed (“constant-speed-travel control is one type of cruise control (CC) and automatically causes the own vehicle to travel at the target vehicle speed Vset”, para. 0044, “engine ECU 20 can change the torque (power) generated by the internal combustion engine 22 by driving the engine actuators 23. The engine ECU 20 can control the gear stage (gear ratio) of the automatic transmission 24 on the basis of “upshift lines and downshift lines” previously set for the vehicle speed Vs and the throttle valve opening”, para. 0051, Fig. 1), 
upon determining a second condition is met after the upshift or the downshift during the constant speed travel control, the at least one electronic controller continuously executing either upshifts or the downshifts of the automatic transmission while limiting a number of the upshifts or the downshifts being continuously executed (“Step 325: the CPU transmits to the engine ECU 20 a signal for prohibiting the above-described normal gear shift control”, para. 109, Fig. 3, “at time t4, when the period of time ts becomes equal to the 6th-gear corresponding time Tth6, the DSECU downshifts the gear stage of the automatic transmission 24 from the 6th gear (current gear stage) to the 5th gear (see step 345 and step 350)”, para. 0132, Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2020/0031345 A1) in view of Kawamoto et al. (US 2014/0066251 A1), hereafter referred to as Kawamoto.
Regarding claim 4, Yamada does not explicitly teach wherein the at least one electronic controller cancels the limiting of the number of the upshifts or the downshifts being continuously executed upon determining that the vehicle speed has fallen below the target vehicle speed by at least a prescribed amount.
However, Kawamoto teaches gear shift control system for automatic transmission, comprising:
wherein at least one electronic controller (“ECU 11”, Fig. 1) cancels a limiting of an upshift or a downshift upon determining that a vehicle speed has fallen below a target vehicle speed by at least a prescribed amount (“the routine proceeds to step S61 wherein the normal gear shift control operation, as described above with reference to FIG. 14, is disabled to inhibit the upshift of the automatic transmission”, para. 0054, “Next, the routine proceeds to step S71 wherein it is determined whether the locus defined by the relation between the position of the accelerator pedal 70 and the speed of the vehicle during acceleration or deceleration thereof has now intersected with one of the downshift gear shift lines DS, as illustrated in FIG. 14, or not which instructs the automatic transmission to shift down to a lower speed gear. If a YES answer is obtained meaning that the fact that the vehicle has decelerated, so that the speed of the vehicle has reached a given value at which the vehicle should be downshifted is detected, then the routine proceeds to step S81 wherein the gear shift inhibition operation which inhibits the upshift of the automatic transmission is terminated…Alternatively, if a NO answer is obtained in step S51 meaning that the deceleration a1 is smaller than or equal to the first deceleration threshold value Xn, then the routine proceeds to step S91 wherein the normal gear shift control operation, as shown in FIG. 14, is resumed”, para. 0055, Fig. 4).
All of the components are known in Yamada and Kawamoto. Both Yamada and Kawamoto teach at least one electronic controller configured to selectively shift an automatic transmission (see “gear shift control system 10 includes an automatic transmission ECU (Electronic Control Unit) 11 which works to execute a gear shift control program”, para. 0044 of Kawamoto). Kawamoto further teaches canceling the limiting of an upshift of the automatic transmission based on a vehicle speed falling below a target speed (“S71”-“S81”, Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yamada with the teachings of Kawamoto by canceling the control of the “shift control” (para. 0123) of Yamada, as taught by Kawamoto (“the gear shift inhibition operation which inhibits the upshift of the automatic transmission is terminated”, para. 0055). The motivation for doing so would be because this feature “avoids lots of unwanted gear shifts during sudden deceleration of the vehicle and ensures a comfortable ride and maneuverability of the vehicle” (para. 0017), as taught by Kawamoto. 

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2020/0031345 A1) in view of Yui et al. (US 2019/0161069 A1). 
Regarding claim 7, Yamada teaches “operation of the DSECU when the own vehicle SV travels on a downhill road will be described by using an example shown in FIG. 4. In this example, the own vehicle SV travels, under the constant-speed-travel control, in a road section (section between point p0 and point p1) including a downhill road” (para. 0125), but does not explicitly teach: 
wherein the electronic controller is further configured to determine whether the vehicle is traveling downhill and to determine whether the first condition and the second condition are met when the constant speed travel control is being executed and the vehicle is traveling downhill.
However, Yui teaches a control device for a hybrid vehicle, comprising:
wherein an electronic controller is configured to determine whether a vehicle is traveling downhill (“FIG. 3 is a functional block diagram of the ECU 1 illustrated in FIG. 1. By executing programs, the processor of the ECU 1 functions as a control device of the vehicle including an SOC calculation unit 11, a continuous descent determining unit 12, and a control unit 13”, para. 0049, “FIG. 4 is a schematic diagram for describing information used for determination of the continuous descending state. FIG. 4 illustrates a state in which the vehicle has come down the downhill road during a predetermined unit time”, para. 0053).
Both Yamada and Yui teach electronic controllers of a vehicle configured to determine a condition (see Fig. 3 of Yamada and Fig. 8 of Yui) and both teach determining the condition while the vehicle is traveling downhill (see Fig. 4 of Yamada and Fig. 8 of Yui). Yui further teaches where the electronic controller is further configured to determine whether the vehicle is traveling downhill (para. 0053-0053). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yamada with the teachings of Yui such that the ECU of Yamada (Fig. 1) is further configured to determine whether the vehicle is travelling downhill using the method of Yui during the “constant speed travel” (Fig. 3) of Yamada. The motivation for doing so would be to use the components of the vehicle already installed (i.e., “speed sensor 12”, para. 0038) of Yamda to determine whether the vehicle is traveling downhill, as taught by Yui (para. 0052). 

Regarding claim 9, Yamada teaches “operation of the DSECU when the own vehicle SV travels on a downhill road will be described by using an example shown in FIG. 4. In this example, the own vehicle SV travels, under the constant-speed-travel control, in a road section (section between point p0 and point p1) including a downhill road” (para. 0125), but does not explicitly teach: 
determining whether the vehicle is traveling downhill during the constant speed travel control; and 
determining whether the first condition and the second condition are met after determining that vehicle is traveling downhill.
However, Yui teaches a control device for a hybrid vehicle, comprising:
determining whether a vehicle is traveling downhill  (“FIG. 3 is a functional block diagram of the ECU 1 illustrated in FIG. 1. By executing programs, the processor of the ECU 1 functions as a control device of the vehicle including an SOC calculation unit 11, a continuous descent determining unit 12, and a control unit 13”, para. 0049, “FIG. 4 is a schematic diagram for describing information used for determination of the continuous descending state. FIG. 4 illustrates a state in which the vehicle has come down the downhill road during a predetermined unit time”, para. 0053).
Both Yamada and Yui teach determining a condition of a vehicle (see Fig. 3 of Yamada and Fig. 8 of Yui) and both teach determining the condition while the vehicle is traveling downhill (see Fig. 4 of Yamada and Fig. 8 of Yui). Yui further teaches determining whether the vehicle is traveling downhill (para. 0053-0053). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yamada with the teachings of Yui by determining whether the vehicle is travelling downhill using the method of Yui during the “constant speed travel” (Fig. 3) of Yamada. The motivation for doing so would be to use the components of the vehicle already installed (i.e., “speed sensor 12”, para. 0038) of Yamda to determine whether the vehicle is traveling downhill, as taught by Yui (para. 0052). 
Allowable Subject Matter
Claim(s) 2-3, 5, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
















The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations,
upon determining that the second condition is met, the at least one electronic controller continuously executes upshifts of the automatic transmission while limiting the number of the upshifts (claim 2),
the electronic controller is configured to determine that the vehicle is traveling downhill when: the vehicle speed is larger than a starting vehicle speed, the starting vehicle speed being larger than the target vehicle speed, and the engine is in a fuel-cut state (claim 8), and
the vehicle is determined to be traveling downhill when: the vehicle speed is larger than a starting vehicle speed, the starting vehicle speed being larger than the target vehicle speed, and the engine is in a fuel-cut state. (claim 10).

















The closest prior art of record includes the following:
Regarding claim 2, Yamada further teaches wherein the first condition is determined to be met upon determining the vehicle speed is less than or equal to the target vehicle speed (“In the case where the gear stage is the Nth gear stage, when the operation point determined by the vehicle speed Vs and the throttle valve opening crosses a downshift line corresponding to the Nth gear stage, the engine ECU 20 changes the gear stage to the (N−1)th gear stage. Namely, the engine ECU 20 downshifts the gear stage to a lower gear stage adjacent to the current gear stage. In the present specification, such gear stage control will be referred to as the “normal gear shift control”, para. 0052).
Yamada further teaches “The reason why the determination threshold time tsth is set as described above is as follows. Namely, when the downshift is performed to a gear stage which is relatively large in gear ratio (for example, a low gear stage (any of the 1st gear to the 3rd gear)), the increase amount of the drive source braking force is large. Therefore, the possibility that the downshift greatly increases the coasting deceleration is high, Therefore, the coasting deceleration becomes excessive after the downshift, and the possibility that upshift is performed immediately becomes high” (para. 0136), but does not explicitly teach:
the second condition is determined to be met upon determining the vehicle speed is in a deceleration state, and 
upon determining that the second condition is met, the at least one electronic controller continuously executes upshifts of the automatic transmission while limiting the number of the upshifts. 
However, Tatsushiro et al. (US 2018/0148063 A1) teach a vehicle control device, comprising:
a second condition is determined to be met upon determining a vehicle speed is in a deceleration state (“If the drive force decreases on the downhill road, an upshift based on the shift map of FIG. 5 is limited or a downshift is forcibly performed to raise the engine rotation speed Ne so as to increase the engine braking force….Solid lines of FIG. 7 are an example of a time chart in the case of keeping the engine rotation speed Ne high by the uphill/downhill AI control portion 66 when the drive force decreases due to the curve on the uphill road etc., and time t1 is a time when a uphill/downhill control flag is turned on due to a road gradient being a predetermined value or more….in this example, as indicated by the solid line, the upshift is prohibited, so that the engine rotation speed Ne is maintained at high rotation. This uphill/downhill AI control portion 66 corresponds to a slope-road running control portion.”, para. 0069, “a target drive force FtagM is sequentially calculated from the accelerator operation amount Acc, the vehicle speed V”, para. 0059, see also Fig. 5), and 
upon determining that the second condition is met, at least one electronic controller (Fig. 4) limits the number of the upshifts. (“upshift is prohibited”, para. 0069)
However, Tatsushiro does not explicitly teach the at least one electronic controller continuously executes upshifts of the automatic transmission while limiting the number of the upshifts, and it would not have been obvious to one of ordinary skill before the effective filing date to combine the teachings of Yamada and Tatsushiro to achieve the claimed invention. 

Regarding claim 8, Yui teaches the electronic controller is configured to determine that the vehicle is traveling downhill (para. 0052, Fig. 8), but Yamada in view of Yui do not explicitly teach wherein the electronic controller is configured to determine that the vehicle is traveling downhill when: 
the vehicle speed is larger than a starting vehicle speed, the starting vehicle speed being larger than the target vehicle speed, and 
the engine is in a fuel-cut state.
However, Richards et al. (US 2017/0356381 A1) teach a system and method for controlling fuel for reactivating engine cylinders, comprising: 
an electronic controller is configured to determine that a vehicle is traveling downhill when
an engine is in a fuel-cut state (“engine ECU 30 controls the engine 11 so that fuel cutoff is performed. Additionally, the request engine output calculating portion 39 sets a target engine rotational speed for fuel cutoff as the target engine rotational speed NE*. In cases (a) to (e) described below, the fuel cutoff target engine rotational speed is set to be higher than in other cases”, para. 0044, “In downhill control that is performed to improve engine brake performance when the vehicle is traveling downhill, when the gradient of the road that is estimated from detection results of, for example, an acceleration sensor is less than or equal to a predetermined negative value, a lower limit of the target engine rotational speed NE* is set based on the vehicle speed V. In the downhill control, to ensure engine braking force when the accelerator is deactivated, an engine rotational speed that is higher than usual is set as the fuel cutoff target engine rotational speed”, para. 0048).
However, Richards does not explicitly teach the electronic controller is configured to determine that the vehicle is traveling downhill when a vehicle speed is larger than a starting vehicle speed, the starting vehicle speed being larger than a target vehicle speed, and it would not have been obvious to one of ordinary skill before the effective filing date to combine the teachings of Yamada, Yiu, and Richards to achieve the claimed invention. 

Regarding claim 10, Yui teaches the vehicle is determined to be traveling downhill (para. 0052, Fig. 8), but Yamada in view of Yui do not explicitly teach wherein the vehicle is determined to be traveling downhill when: 
the vehicle speed is larger than a starting vehicle speed, the starting vehicle speed being larger than the target vehicle speed, and 
the engine is in a fuel-cut state.
However, Richards et al. (US 2017/0356381 A1) teach a system and method for controlling fuel for reactivating engine cylinders, comprising: 
wherein a vehicle is determined to be traveling downhill when: 
an engine is in a fuel-cut state (“engine ECU 30 controls the engine 11 so that fuel cutoff is performed. Additionally, the request engine output calculating portion 39 sets a target engine rotational speed for fuel cutoff as the target engine rotational speed NE*. In cases (a) to (e) described below, the fuel cutoff target engine rotational speed is set to be higher than in other cases”, para. 0044, “In downhill control that is performed to improve engine brake performance when the vehicle is traveling downhill, when the gradient of the road that is estimated from detection results of, for example, an acceleration sensor is less than or equal to a predetermined negative value, a lower limit of the target engine rotational speed NE* is set based on the vehicle speed V. In the downhill control, to ensure engine braking force when the accelerator is deactivated, an engine rotational speed that is higher than usual is set as the fuel cutoff target engine rotational speed”, para. 0048).
However, Richards does not explicitly teach wherein the vehicle is determined to be traveling downhill when: the vehicle speed is larger than a starting vehicle speed, the starting vehicle speed being larger than the target vehicle speed, and it would not have been obvious to one of ordinary skill before the effective filing date to combine the teachings of Yamada, Yiu, and Richards to achieve the claimed invention. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666